Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/17/2021 and 1/25/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 15, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Specifically, claim 2 recites “The assemblies of claim 1, further comprising a nerve stimulation circuit, the circuit connected with the electrode.” However, claim 1 recites two electrodes, since the claim recites “each assembly comprising…an electrode.” Therefore, it is unclear which electrode (or both) is connected to the recited nerve stimulation circuit. Furthermore, given that claim 1 recites “each assembly comprising” it is unclear is claim 2 is requiring a circuit in each assembly, or merely a single circuit for the pair of assemblies. For examination purposes, the Examiner assumes that the claim requires the circuit to be connected to both electrodes, and that claim 2 only requires a single circuit (since claim 15 further limits claim 2 as comprising two circuits).
Claims 5, 15, 16 and 19 depend from claim 2 and thus are indefinite based on their association.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9-11, 14, 15-18, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodall et al. (US 2017/0113042, hereinafter Goodall).
Regarding claims 1, 14, 18, and 21, Goodall discloses a pair of nerve stimulation assemblies for the left and right ear (figure 5 and par. 0103-0104). Each assembly includes an ear canal extension 508a/508b adapted to fit within an ear canal of an organism (par. 0103). A housing 504a/504b/506 is connected to the extension and an electrode arm 514 is connected with the housing via a proximal end of the arm comprising adjustable linkages (considered the “connection members”) that are adapted to articulate the electrode arm relative to an outer ear of the organism (par. 0103 and figure 5). An electrode 512 is connected with a distal end of arm 514 wherein when the electrode arm is articulated to a selected orientation and the ear canal extension is fitted in the ear canal, the electrode is adapted to be in electrical contact with a portion of the outer ear (i.e., around the back of the auricle/pinna) innervated by a vagus nerve or trigeminal neve of the organism to supply a waveform with selected polarities to the nerve(s) (par. 0098, 0103-0104, 0110, 0131).
Regarding claims 2 and 15-17, a single nerve stimulation circuit or a nerve stimulation circuit in each assembly can be connected to the electrodes to generate and deliver an electric stimulation signal to the vagus nerve and/or trigeminal nerve (par. 0099, 0105, 0213). Alternatively, the circuit can receive commands vis a Bluetooth transceiver (par. 0105, 0145)
Regarding claim 3, the ear canal extension 508a/508b are not disclosed as electrically connected with the stimulation circuit.
Regarding claim 6, the electrodes can be removed from the arms, if so desired by a user (e.g., if enough force were applied).
Regarding claims 9-11, the structure of claim 9 is shown in figure 5 and the adjustable linkages would allow for adjustment relative to the longitudinal axis and the housing.
Regarding claim 19, an impedance can be determined between the electrode and the outer ear (par. 0231 and 0236).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodall.
Regarding claim 4, Goodall is silent as to the material of the ear canal insert 508 but requires separate electrically conductive sensors to be placed on the insert if electrical signals need to be recorded (par. 0106). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date that the ear canal insert of Goodall is insulated, otherwise a separate sensor would not need to be attached to the insert. Additionally, Goodall discloses another embodiment wherein a securing member 710 includes the ear canal insert 718, and the securing member is disclosed as being formed from glass and/or ceramics, both of which are insulators (par. 0109). Using KSR, the Federal Circuit has held that when a reference “teaches all of the [claimed] limitations. . . . The only qualification to this statement of fact is that all of the limitations are found in two separate embodiments pictured side by side in the patent, not in one embodiment,” it would have been obvious to one of ordinary skill in the art to combine the two embodiments since the combination was simply a “predictable variation” and “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” See Boston Scientific v. Cordis (Fed. Cir. 2009).
Regarding claim 5, Goodall discloses that separate stimulation signals can be sent to each ear (par. 0213) but is silent as to specifically using different voltages. However, Goodall lists characteristics such as frequency and polarity as mere examples of the varying characteristics (par. 0213). Therefore, it would have been obvious to one of ordinary skill in the art before, the applicant’s effective filing date to adjust voltage as suggested by Goodall, since voltage is a known stimulation characteristic in the art. 
Regarding claims 12 and 13, Goodall is silent as to the material of the electrode arm 514. Goodall discloses another embodiment wherein a securing member 710 includes pinna attachment arm 720, and the securing member is disclosed as being formed from elastomeric materials (par. 0109). Using KSR, the Federal Circuit has held that when a reference “teaches all of the [claimed] limitations. . . . The only qualification to this statement of fact is that all of the limitations are found in two separate embodiments pictured side by side in the patent, not in one embodiment,” it would have been obvious to one of ordinary skill in the art to combine the two embodiments since the combination was simply a “predictable variation” and “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” See Boston Scientific v. Cordis (Fed. Cir. 2009). As such, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to make the electrode arm out of elastomeric material, as suggested by Goodall in a separate but related embodiment.
Regarding claim 20, Goodall discloses measuring an impedance between the electrode and the outer ear (par. 0231 and 0236). However, Goodall does not disclose sending the impedance to the user as feedback. However, if the impedance shows a poor signal to noise ratio (par. 0231), adjusting the position of the electrode may improve the impedance value and S/N ratio. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to send the impedance to the user as feedback in order to promote adjustment of the position of the electrode which may improve the impedance value and S/N ratio.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Goodall in view of Paul et al. (US 7,856,275, hereinafter Paul).
Goodall is silent as to the material of the electrodes. Paul also discloses an assembly for stimulating the outer ear and thus is analogous art with Goodall (see abstract). Paul discloses that electrodes for stimulating the outer ear can include a conductive hydrogel or foam saturated with an electrolytic solution (Col. 4, lines 1-15). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Goodall to include electrode made of conductive hydrogel or foam saturated with an electrolytic solution as taught by Paul in order to provide electrodes that mold to the ear of the patient (Col. 4, lines 1-15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792